 

Exhibit 10.13

 

COLLATERAL ASSIGNMENT OF MANAGEMENT CONTRACT

 

Date: October 30, 2017

 

WHEREAS, BR METROWEST, LLC, a Delaware limited liability company, having an
address at c/o Bluerock Real Estate, L.L.C., 712 Fifth Avenue, 9th Floor, New
York, New York 10019 (“Assignor”), has entered into a certain Credit Agreement
dated October 4, 2017 (hereinafter, the “Credit Agreement”) with KEYBANK
NATIONAL ASSOCIATION, having an office at 225 Franklin Street, Boston,
Massachusetts 02110, as agent (in its capacity as agent, hereinafter, the
“Agent,” which term shall include, whenever the context permits, its successors
and assigns as the holder of this ASSIGNMENT and the Notes and other Obligations
secured hereby), and the other lending institutions which now are or hereafter
become parties to the Credit Agreement (KeyBank National Association and such
other lending institutions are collectively referred to as the “Lenders” and
individually as the “Lender”), pursuant to which the Lenders have agreed to lend
to BLUEROCK RESIDENTIAL HOLDINGS, L.P., a Delaware limited partnership and
various other Subsidiary Borrowers thereof collectively as “Borrower”, subject
to the terms and conditions of the Credit Agreement, the aggregate maximum sum
of up to Two Hundred Fifty Million and 00/100 Dollars ($250,000,000). (All
capitalized terms used herein and not defined herein shall have the meanings set
forth in the Credit Agreement); and

 

WHEREAS, Assignor has entered into a certain agreement (hereinafter, as such may
be amended from time to time, singly and collectively, the “Management
Contract”) with Carroll Management Group, LLC, a Georgia limited liability
company (hereinafter, the “Manager”), with its principal offices at 3340
Peachtree Rd, NE, Suite 2250, Atlanta, GA 30326, in connection with the
management and operation of the property and related facilities owned by the
Assignor, as applicable, on certain premises located at 2450 Lake Debra Drive,
Orlando, Florida 32835 (the “Facility”); and

 

WHEREAS, one of the conditions of the making a loan pursuant to the Credit
Agreement is the collateral assignment of the Management Contract by the
Assignor to the Agent for the benefit of the Lenders, such assignment being
given to secure the Assignor’s “Obligations” as defined in that certain
Subsidiary Guaranty entered into by Assignor in favor of Agent and the Lenders
dated as of the date hereof (as the same may be modified, amended or
supplemented, the “Subsidiary Guaranty”);

 

NOW THEREFORE and in consideration of the above, and of mutual covenants
contained herein and benefits to be derived herefrom, the parties hereto agree
as follows:

 

1.To secure the prompt, punctual, and faithful payment and performance of the
Obligations (as defined in the Subsidiary Guaranty) of the Assignor to the Agent
and the Lenders arising under the Subsidiary Guaranty, the Assignor hereby
assigns to the Agent, for the benefit of the Lenders, all rights of the Assignor
under the Management Contract.

 

2.This Assignment is an assignment only of all of the rights which the Assignor
may now or at any time hereafter have under, pursuant to, or in respect of the
Management Contract. The Agent shall not be deemed by virtue of this Assignment
to have assumed any of the obligations of the Assignor under the Management
Contract, each of which obligations the Assignor covenants and agrees with the
Agent to perform and observe as if this Assignment had not been made. The Agent
is not under any liability of any kind to the Manager under, pursuant to, or in
respect of the Management Contract or by reason of any services furnished by the
Manager to or for the account or benefit of the Assignor. By acceptance hereof,
the Agent agrees not to exercise any rights under this Assignment except upon
the occurrence and continuance of an Event of Default (as defined in the Credit
Agreement). The Assignor or the Manager may rely conclusively upon any written
notice given by the Agent to the Assignor or the Manager of the occurrence of
such an Event of Default. Upon and after the giving of such notice, and until
further written notice from the Agent to the Assignor or the Manager, the Agent
may (but shall not be obligated to) exercise all rights granted the Agent under
this Assignment.

 

 

 



 

3.The Assignor and the Manager (by its assent hereto) represent and warrant that
the Management Contract is in full force and effect and that there are no
defaults under the Management Contract by any party thereto, and the Assignor
represents and warrants that the Assignor has not made and will not make any
other assignment thereof.

 

4.Any action or proceedings to enforce this Assignment against the Manager may
be taken by the Agent either in its name or in the name of the Assignor as the
Agent may deem necessary.

 

5.The Manager has assented to this Assignment and hereby acknowledges this
Assignment of the Management Contract to the Agent and the Lenders and consents
thereto. The Manager agrees that it will furnish to the Agent copies of all
written notices given to the Assignor with respect to any default of the
Assignor under the Management Contract, simultaneously with the giving of such
notice to the Assignor, and anything in the Management Contract to the contrary
notwithstanding, agrees that the Agent shall have a reasonable opportunity, not
to exceed ninety (90) days, to cure any such default. The Manager further agrees
that it will accept any such performance by the Agent which cures such default.
So long as the Agent commences to cure or causes to be cured any such default
within thirty (30) days after receipt of written notice of such default by
Lender, and the elimination of any such default is carried on with due
diligence, the Manager will continue to fully meet its obligations under the
Management Contract, but in no event longer than ninety (90) days, to the end
that there shall be no interruption of the work called for thereby.

 

6.The Manager (by its assent hereto) agrees that unless the Agent expressly
assumes the obligations of the Assignor under the Management Contract, the Agent
shall not be deemed to have assumed any of the obligations of Assignor under the
Management Contract, nor shall the Agent or any Lender be under any liability of
any kind to Manager under the Management Contract or by reason of any services
furnished by the Manager to or for the account or benefit of the Assignor. This
Assignment does not release or affect in any way the obligations of the Assignor
to the Manager.

 

7.The Manager agrees to promptly, punctually and faithfully perform the
responsibilities of the Manager in accordance with the Management Contract.
Notwithstanding the terms and provisions of the Management Contract, in the
event the Assignor defaults thereunder, the Manager shall be obligated to
continue to fully meet its obligations under the Management Contract (other than
any obligations to advance any funds of the Manager for the benefit of Facility)
without any further right to any payment for services rendered in connection
with the operation of the Facility; provided, however, if the Manager is
required to so meet its obligations without payment, the Manager may terminate
the Management Contract upon thirty (30) days’ prior written notice to the
Assignor and the Agent. Further, regardless of Manager’s continuing to meet its
obligations under the Management Contract, the Manager agrees that the Agent and
the Lenders shall not be under any liability to the Manager by reason of any
services rendered by the Manager to or for the account or benefit of the
Assignor, whether prior to or after the date of any such default by Assignor,
unless Agent specifically acknowledges its liability for such amounts.

 

  2 

 



 

8.The rights of the Agent hereunder may be fully exercised by the Agent’s
designee or assignee. Further, upon the assignment by the Agent of its rights
hereunder, the Agent shall be automatically released from any liability of any
nature whatsoever hereunder or under the Management Contract.

 

9.If an Event of Default exists and is continuing, the Manager agrees that:

 

a.all payments to be made to the Manager under the Management Contract shall
cease until the Event of Default is cured or waived in writing by the Agent and
the Manager receives written notice from the Agent that it may resume receiving
said payments; provided, however, if the Manager is required to fully meet its
obligations under the Management Contract without payment, the Manager may
terminate the Management Contract upon thirty (30) days’ prior written notice to
the Assignor and the Agent;

 

b.all of the Manager’s rights to payment (other than reimbursement for expenses
incurred on behalf of Assignor), and all other rights, remedies, powers,
privileges and discretions as set forth in the Management Contract shall be
subject to and subordinate to prior payment and satisfaction in full of the
Obligations of the Borrower to the Agent and the Lenders under the Loan
Documents; provided, however, as long as no Event of Default exists under the
Loan Documents, Manager may be paid, when due, all fees payable to Manager under
the Management Contract and in the case of nonpayment, as contemplated in
Section 9(a) above, Manager may terminate the Management Contract;

 

c.any and all amounts which are collected, enforced or received by the Manager
shall be held by the Manager as trustee for the Agent and shall be paid over to
the Agent on account of the Obligations of the Borrower to the Agent under the
Loan Documents; and

 

d.the Agent may, upon thirty (30) days written notice, terminate the Management
Contract without being subject to any termination fee, penalty, fine, or
assessment, whatsoever.

 

10.This Assignment shall be governed by, and construed in accordance with, the
laws of the State of New York.

 

[SEE ATTACHED SIGNATURE PAGES]

 

  3 

 

 

It is intended that this Assignment take effect as a sealed instrument as of the
date first above written.

 

  ASSIGNOR:       BR METROWEST, LLC,   a Delaware limited liability company    
    By: /s/ Jordan Ruddy   Name: Jordan Ruddy   Title: Authorized Signatory

 

[SIGNATURES CONTINUE ON FOLLOWING PAGES]

 

[Collateral Assignment of Management Contract Signature Page]

 

 

 

 

  AGENT:       KEYBANK NATIONAL ASSOCIATION         By: /s/ Christopher T. Neil
  Name: Christopher T. Neil   Title: Vice President

 

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 

[Collateral Assignment of Management Contract Signature Page]

 

 

 

 

  MANAGER:       CARROLL MANAGEMENT GROUP, LLC,   a Georgia limited liability
company         By: /s/ Josh Champion   Name: Josh Champion   Title: President

 

[Collateral Assignment of Management Contract Signature Page]

 

 

